Citation Nr: 1510173	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  03-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether an overpayment of VA compensation benefits in the amount of $1,964.40 was properly created and entitlement to waiver of recovery of that debt. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to February 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision on waiver of indebtedness of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (CWC) at the Regional Office (RO) located in Waco, Texas. 

The Board notes that the Veteran requested a BVA Hearing in his substantive appeal.  A hearing was scheduled in April 2008, however the Veteran cancelled his hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 

The Board remanded the issue on appeal in September 2008 and September 2012. The RO issued a supplemental statement of the case in July 2013 and the appeal is once again before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran was convicted of a felony and incarcerated from November 8, 2000 to November 10, 2003; January 7, 2001 was the 61st day of his incarceration following the conviction.

2.  During the period for which the overpayment was created, the Veteran was receiving compensation benefits above the 10 percent rate.

3.  There is no indication of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt.

4.  Because the Veteran did not notify VA of his incarceration, he is at least partially at fault in the creation of this debt.

5.  Recovery of this overpayment will not subject the Veteran to undue hardship.

6.  A waiver of repayment of this debt would result in unfair enrichment to the Veteran.

7.  Denial of the waiver request would not defeat the purpose of the award of VA benefits.

8.  There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.


CONCLUSION OF LAW

An overpayment in the amount of $1,964.40 was properly created, and the criteria for waiver of recovery of the overpayment have not been met.  38 U.S.C.A. §§ 5107, 5112, 5302, 5313 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.665 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Validity of the Debt

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R.§ 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2014).  The provisions of 38 U.S.C.A. § 5313 provide for limitation on payment of compensation for persons incarcerated for conviction of a felony.  For the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends, the rate of compensation payable to a veteran with a service-connected disability rated at 20 percent or more is limited to the amount of 10 percent.  38 U.S.C.A. §§ 5313(a)(1)(A), 1114(a).

As an initial matter, the Veteran does not assert that the amount of the debt is incorrect; rather, he disagrees that he should be responsible for any debt given the fact that he was unaware he had to notify the VA of his incarceration.  The evidence reflects that the Veteran was incarcerated from July 10, 1995 to July 2, 1996, and from November 8, 2000 to November 10, 2003 for the same offense.  Even though he was most recently incarcerated for a felony in November 2000, he continued to receive additional compensation at the 20 percent level per month. 

The law, as noted above, clearly indicates that, beginning on the sixty-first day of incarceration for a felony conviction, the Veteran's compensation will be limited to the 10 percent level.  Thus, he should not have continued to receive disability benefits at the 20 percent level.  The amount of the overpayment debt was determined to be $1964.40, which was calculated on the amount of additional compensation benefits he received, beginning January 7, 2001, the sixty-first day following his incarceration after conviction of a felony, in accordance with 38 U.S.C.A. § 5313.  Several audits have been completed.  Because the Veteran continued to receive higher compensation payments to which he was not entitled, the Board concludes the overpayment in question is a valid debt.

II.  Waiver of Recovery of Overpayment

As this debt was found to be validly created, the Board turns to the issue of whether this debt may be waived.  In this regard, the Veteran contends that any overpayment created is not his fault and that he should not be required to repay it.  Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The phrase 'equity and good conscience' means arriving at a fair decision between the obligor, i.e. the Veteran in this case, and the government.  38 C.F.R. § 1.965 (2014).

In making this determination, consideration will be given to the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and the VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt. Jordan v. Brown, 10 Vet. App. 171 (1997).  When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the Veteran the benefit of the doubt. 38 U.S.C.A. § 5107(b); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

The Board finds no evidence in the claims file of any intent to deceive or to seek unfair advantage by the Veteran in the creation of the indebtedness.  The Veteran simply made a mistake.  The Veteran was imprisoned and while he should have informed VA in a timely manner of his status, the Board finds that his failure to do so was not an act of fraud, misrepresentation, or bad faith.

In cases where there is no fraud, misrepresentation, or bad faith on an appellant's part with respect to the creation of the overpayment at issue, waiver is not precluded. 38 U.S.C.A. § 5302(a) (West 2014).  In order to adjudicate the appeal the Board must determine whether recovery of the indebtedness would be against equity and good conscience. 
The pertinent regulation in this case provides that the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2014).  In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  In this case, the Board finds that the Veteran was solely at fault in the creation of the overpayment because of the delay in informing VA of his incarceration.

The question of fault is a different question than that of fraud or bad faith. Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of whether the individual has actual knowledge of the regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  As the Veteran may be charged with knowledge of an agency regulation whether or not he had actual notice, in this case, as he was prohibited from receiving full payments while he was incarcerated, he is at fault in the creation of the debt.

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA. 38 C.F.R. § 1.965(a)(2) (2014).  The Board finds that VA acted promptly once it became aware of the overpayment and was not at fault for the creation of the debt.  The RO was notified of the incarceration in July 2002 (through a VA and Social Security Administration Prisoner Data Match), and the RO promptly provided the Veteran with an August 2002 letter that advised the Veteran that the RO needed information regarding the date he was convicted and the date his confinement actually began after conviction.  In an October 2002 letter he was informed that an overpayment had been made to him.  The Board has concluded that the RO processed this case within a reasonable time, and that the Veteran was duly notified of the possibility of debt. 

Accordingly, the Board finds that the weight of the evidence suggests that the Veteran failed to timely inform VA of his felony incarceration.  Because a claimant bears the responsibility of keeping the RO apprised of his or her status, the Board finds that he bears primary fault in the creation of the overpayment at issue. Moreover, because VA took immediate action to notify the Veteran of the proposed decrease in benefits based upon learning of his incarceration, any fault on VA's part is extremely minimal.

With respect to the third element, whether the Veteran would be subjected to undue hardship if the debt were recovered in this case, the Board finds particularly significant that, during the time the Veteran incurred and was appraised of the debt, he was still incarcerated and thus did not have any daily expenses for his living situation.  The Veteran has argued that he needed money to pay for medical treatment while incarcerated and medication.  See January 2012 statement of Accredited Representative.  However, the Board notes that an April 2013 letter from the Texas Department of Criminal Justice indicates that treatment records from the Veteran could not be located.  Accordingly, there is no undue hardship to the Veteran in this case.

Also, the Board finds that a waiver of overpayment would cause unjust enrichment to the Veteran in this case.  To offer a waiver of this overpayment debt would be an unfair reward, especially in light of the fact that the Veteran was at least partly responsible for the creation of the debt.

Next, the Board has considered whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  To reiterate above, the Veteran received benefits in excess of the amount he was entitled to under law because he collected a higher disability payment than authorized during his period of incarceration for a felony conviction.  The Board finds that recovery of the debt confirms rather than defeats the purpose of compensation payments because the applicable regulations account for the fact that the Veteran's daily needs were being met during his time of incarceration.

Finally, the Veteran has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor do the facts show such.  Thus, this element does not support the appellant's request for a waiver of overpayment.

After weighing all of the enumerated factors, and relying heavily on the factors of fault and the finding of no undue hardship in particular, the Board finds that total recovery of the overpayment does not violate the principles of equity and good conscience.

In light of the discussion above, the Board finds that the preponderance of the evidence is against the Veteran's appeal, and waiver of recovery of the overpayment of VA compensation benefits is not warranted.

III. VA's Duty to Notify and Assist

In this case, the Veteran claim involves the validity of a creation of an overpayment and a request for waiver of recovery of overpayment, involving Chapter 53 of Title 38 of the Unites States Code.  Therefore, the duty to notify provisions of the VCAA does not apply. Lueras v. Principi, 18 Vet. App. 435 (2004).  To the extent that VA's duty to assist may apply (see Edwards v. Peake, 22 Vet.App. 57, 60 (2008)), the Board finds no deficiency in this case.  

The Veteran has not identified any outstanding records or additional evidence that is necessary to decide the appeal, nor any other deficiency in the duty to assist that would result in prejudice with the Board proceeding with an appellate decision at this time.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in September 2008 and September 2012.  All the remand actions have not been accomplished (to the degree possible), and the Board finds that there has been substantial compliance with the BVA Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).




ORDER

The Veteran's debt of $1,964.40, incurred as a result of an overpayment of VA compensation benefits during his incarceration, is valid, and a waiver of recovery of an overpayment of that debt is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


